 

AMENDMENT NO. 6

TRANSITION AND PHASE OUT AGREEMENT RELATED TO

DISTRIBUTION AND LICENSING AGREEMENT

 

THIS Agreement, dated as of the 28th day of September 2012 (the “Effective
Date”), shall supersede the Distribution and Licensing Agreement and all related
Amendments by and between Gregory Mountain Products, LLC, a Delaware limited
liability company doing business as Gregory Mountain Products (hereinafter
referred to as "Gregory"), and Kabushiki Kaisha A&F, a Japanese corporation
(hereinafter referred to as the "Licensee"). Gregory and Licensee hereinafter
sometimes are referred to individually as a "Party" and collectively as the
"Parties."

 

WHEREAS, Gregory and Licensee entered into a Distribution and Licensing
Agreement dated as of January 1, 2007 as well as certain Amended and Restated
Distribution and Licensing Agreements, dated as of May 30, 2008, which was
amended as of March 31, 2009, and further amended as of September 3, 2009, as of
October 4, 2009 and as of June 18, 2010 (as amended through June 18, 2010), and
as of November 16, 2011, the “Distribution and Licensing Agreement”)

 

WHEREAS, Gregory and Licensee desire to phase out the obligations in all of the
aforementioned agreements in order to coordinate a smooth and fully endorsed
transition of the sales and distribution of Gregory products in Japan to a new
Gregory controlled entity, the joint announcement of which shall occur on
October 1, 2012.

 

WHEREAS, coincident with the transition, Licensee and Gregory have agreed to
various terms regarding an ongoing business relationship

 

WHEREAS, during the phase out period, Licensee agrees to use its best efforts to
promote and grow the Gregory wholesale and retail business

 

NOW, THEREFORE, in consideration of the promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

 

DEFINITIONS

 

“Current Inventories” shall mean all inventories of Products in the market other
than “Discontinued Product Inventories”. Notwithstanding anything to the
contrary, “Current Inventories” shall exclude all inventories of Products in
Licensee’s direct retail stores and the Gregory brand Store in Harajuku, Japan.

 

“Discontinued Products Inventories” shall mean all Products that Gregory has
determined not to produce after January 1, 2013.

 

“Go Forward Inventories” is defined as products that will be current models in
the Spring/Summer 2013 product list”

 



Page 1



 

 

 

 

“Transition Period” shall mean that period of time in which the sales and
distribution of Gregory products shall inure to the new Gregory controlled
entity beginning at the execution of this agreement until as set forth
hereinbelow.

 

1. GOOD FAITH AND BEST EFFORTS

 

Licensee hereby agrees to act in good faith to fully and completely endorse and
facilitate the smooth transition of sales and distribution to the new Gregory
controlled entity in all actions, statements, commentary and representations
involving media, retailers, and customers, including collaboration on the
preparation and dissemination of any and all related announcements regarding
said change. In addition, Licensee hereby agrees to fulfill all obligations set
forth in the Distribution and Licensing Agreement as well as act in good faith
and use its best efforts throughout 2012 to promote and grow the Gregory
wholesale and retail business.

 

2. TRANSITION OBLIGATIONS; PAYMENT

 

2.1 Customer Data. Both parties recognize that it is in the mutual interests to
effect a smooth transition to the post-distributor relationship, so as to
maintain sales levels and in order to minimize disruption to the many retail
partners, who in most cases will remain customers of both Licensee and Gregory
businesses. To facilitate such smooth transition, Licensee agrees to share with
Gregory its essential customer data including, but not limited to:

 

(a)Full customer lists, addresses, key contacts

(b)Full customer sales history for the years 2008-2012, including as available
sales by model, month, year and customer location/store

(c)Customer credit terms and conditions, payment history

 

Limit as required by individual information protection law in Japan

 

2.2 Transition Timeline. The parties will develop a mutually agreed upon
timeline and plan for the transition period, including, but not limited, to the
mutually agreed upon planning and execution of any and all trade shows occurring
within the transition period

 

2.3 Transition Announcement. The parties will develop and distribute a mutually
agreed upon Letter to Retail Partners, explaining the transition of distribution
to the new Gregory entity and encouraging all Retail Partners to support and
cooperate with both licensee and Gregory in the future. The joint announcement
of the transition shall occur on October 1, 2012.

 

2.4 Exclusive Distribution Forbearance. In light of the discounts extended to
Licensee for its A & F Country Stores, the extension of the licensed operation
of the Gregory Harajuku Brand store with similar discounts, and for other such
consideration, Licensee agrees not to begin any exclusive distribution with
another pack or bag brand during the period of Spring/Summer of 2013 (the first
six months of 2013). Licensee further agrees that it will not publicly announce,
present, nor offer for sale to its customers any pack or bag brand until
February 1, 2013 and that it will not ship or deliver any such products to any
customers until July 1, 2013.

 



Page 2

 

 

 

 

2.5 Transition Consideration. For the full and complete fulfillment of the
obligations set forth herein, Gregory agrees to make a payment to A&F of Seven
Hundred and Fifth Thousand United States Dollars ($750,000). Payment will be
made in two installments: Five Hundred Thousand Dollars ($500,000) due no later
than January 31, 2013 and Two Hundred and Fifty Thousand Dollars $250,000 due no
later than December 31, 2013.

 

3. BUY BACK INVENTORY

 

Gregory hereby agrees that it will buy back from Licensee all Go Forward
Inventories and Cancel for Spring/Summer 2013 Lifestyle Inventories. The Go
Forward Inventories and Cancel for Spring/Summer 2013 Lifestyle Inventories will
be valued at Licensee’s Book Value, which will be set forth herein at Exhibit A
and mutually agreed upon between the parties. Gregory hereby agrees to buy back
the Go Forward Inventories and Cancel for Spring/Summer 2013 Lifestyle
Inventories; however, the maximum value it shall agree to pay for said products
is 250,000,000 Yen. Gregory and Licensee shall conduct a joint inventory audit
at Licensee’s warehouses between November 15 and December 31, 2012 to determine
Going Forward Inventories and Cancel for Spring/Summer 2013 Lifestyle
Inventories which Gregory shall buy back from Licensee, the risk and title of
which shall be transferred to Gregory from Licensee on December 31, 2012.
Gregory shall pay to Licensee the amount in yen of the Buy Back Inventory
valuation within ten business days of physical receipt of the inventory, not to
be later than December 31, 2012 at a location determined by Gregory. Inventory
is to be shipped freight collect by carrier and means determined by Gregory. Any
inventories remaining following the maximum amount agreed upon to be paid by
Gregory shall be considered for purchase upon mutually agreed terms between the
parties.

 

4. GREGORY HARAJUKU STORE

 

4.1        Gregory agrees to offer special discounts of thirty percent (30%)
below standard wholesale, defined herein as Fifty-five percent (55%) of
Manufacturers Suggested Retail Price (“MSRP”) to Licensee for all purchases for
products to be sold in the Gregory Harajuku store throughout 2013 and through
the end of February 2014. Gregory hereby extends the special license agreement
for the Gregory Harajuku Store to March 1, 2014, at which time said license
shall terminate. No royalty payments shall be required for the extension period
for the Gregory Harajuku Store license. Licensee, however, shall remain
obligated pursuant to the Distribution and Licensing agreement for regular
monthly reports regarding sales from the Gregory Harajuku Store.

 

4.2        The discounts set forth hereinabove at 4.1 shall apply only if the
year to date sales at the end of the third quarter of 2013 at the Gregory
Harajuku Store fulfill or exceed a threshold amount of eighty percent of a
mutually agreed upon goal between the parties of a four (4) percent increase
over the 2012 annual sales and the sales for January and February 2014 at least
equal or exceed the sales for the same two month period in 2013. If said
threshold is not met, the discounts as set forth hereinabove at 4.1 shall
discontinue for the periods beginning in the fourth quarter of 2013 through
February 28, 2014. If, at any time up to February 28, 2014, it is determined
that discounts were withheld unreasonably according to the terms set forth
herein, Gregory shall remit payments to Licensee in accordance with the
discounts specified in section 4.1.

 



Page 3

 

 

 

 

5. A & F COUNTRY AND ONLINE STORES

 

5.1        Gregory hereby agrees to provide discounts to Licensee’s A&F Country
Stores and its e-commerce website (A&F Country Online Store) on merchandise at
thirty percent (30%) below standard wholesale, defined herein as Fifty-five
percent (55%) of MSRP for the calendar year 2013. Gregory will further extend
discounts of twenty-five percent (25%) below standard wholesale, defined herein
as Fifty-five percent (55%) of MSRP for all purchases by Licensee’s A&F Country
Stores and its e-commerce website (A&F Country Online Store) for the period of
January 1 through June 30, 2014.

 

5.2        The discounts described hereinabove at paragraph 5.1 shall apply if,
and only if, Licensee shall not offer for sale by Licensee’s A&F Country Stores
and its e-commerce website (A&F Country Online Store) any pack or bag brand
considered competing with Gregory from January 1, 2013 through June 30, 2014.
Additionally, the discounts described hereinabove at paragraph 5.1 shall apply
only if the year to date sales at Licensee’s A&F Country Stores and its
e-commerce website (A&F Country Online Store) shall fulfill or exceed a
threshold amount at the end of the third quarter of 2013 of eighty percent (80%)
of the mutually agreed upon annual goal regarding said sales. If, at any time up
to December 31, 2013, it is determined that discounts were withheld unreasonably
according to the terms set forth herein, Gregory shall remit payments to
Licensee in accordance with the discounts specified in section 5.1.

 

5.3        Beginning January 1, 2014, the discounts described hereinabove shall
be reduced to twenty-five (25%) below standard wholesale, defined herein as
Fifty-five percent (55%) of MSRP; however, said discounts shall only apply if
the sales at Licensee’s A&F Country Stores and its e-commerce website (A&F
Country Online Store) equal or exceed the sales made in the first quarter of
2012. If, at any time it is determined that discounts were withheld unreasonably
according to the terms set forth herein, Gregory shall remit payments to
Licensee in accordance with the discounts specified hereinabove.

 

6. GREGORYPACKS.JP WEBSITE

 

The parties herein hereby agree that Gregory shall include all purchases of
products by Licensee for resale through the gregorypacks.jp website from January
1, 2013 through December 31, 2013 based on the discount rate of thirty percent
(30%) below standard wholesale, defined herein as Fifty-five percent (55%) of
MSRP. The parties further agree that said sales will create no royalty payment
obligations for Licensee. However, Licensee shall remain obligated pursuant to
the Distribution and Licensing agreement to provide to Gregory all monthly
reports of sales from the gregorypacks.jp website.

 



Page 4

 

 

 

 

7. DISCONTINUED PRODUCTS

 

The parties hereby agree that any special discounts previously required in the
Distribution and Licensing Agreement for Discontinued Products shall be foregone
and no such obligations for discounts shall apply hereafter. The parties further
agree that the new Gregory controlled entity may offer to Licensee, for sale
through its Outlet stores, discounted products, the price of which shall be
determined on a case by case basis in good faith. Licensee shall be under no
obligation to buy Discontinued Products. Licensee shall have ten (10) business
days to review any such offers and respond, after which the new Gregory entity
may offer the Discontinued Products to other customers. The aforementioned
“right of first refusal” on Discontinued Products shall be effective from
January 1, 2013 through June 30, 2014.

 

8. NON-DISCLOSURE AGREEMENT

 

The parties hereby agree that the Non-Disclosure Agreement, dated April 1, 2010,
shall be extended in effect and obligation until September 30, 2012 and shall be
attached hereto as an exhibit.

 

9. TERMINATION PAYMENT EXCLUSION

 

Licensee hereby agrees that no further payments are due, and thus agrees to
forego any such further payments, which may be related to or in connection with
or by reason of the termination of the Distribution and Licensing Agreement
except those payments that are provided for hereinabove.

 

10. FORCE MAJEURE

 

Notwithstanding anything to the contrary in this Agreement, neither party hereto
shall be deemed to be in default of any provision of this Agreement or be liable
to the other party or to any third party for any delay, error, failure in
performance or interruption of performance due to any act of God, war,
insurrection, riot, boycott, strikes, interruption of power service,
interruption of communications service, labor or civil disturbance, acts of any
other person not under the control of either party or other similar causes, the
occurrence of which are (i) not reasonably foreseeable by a party, and (ii)
beyond the reasonable control of that party; provided, that no such actions
shall delay the payment of any orders of Products where title to such Products
has passed to the Distributor or its agents or where such Products are in the
possession of Distributor or its Agents. Each party shall use its best efforts
to remedy its delay, error, failure to perform, or incomplete performance in a
manner which is fair and equitable to both parties. The delayed party shall give
the other party reasonable written notification of any material or indefinite
delay due to such causes. This Agreement shall be deemed to have been amended to
extend the time of performance of such obligation hereunder by the period of
time attributable to the excusable delay.

 



Page 5

 

 

 

 

11. LAW GOVERNING

 

10.1        Interpretation. This Agreement shall be governed by and interpreted
under the laws of the State of New York without regard to that state’s conflicts
of laws provisions, except that the United Nations Convention for the
International Sale of Goods does not apply. The Parties agree that any and all
disputes arising out of or relating in any way to this Agreement shall be
litigated at the trial level only in state court or federal court in New York,
New York. Licensee hereby submits to personal and subject matter jurisdiction in
such courts and agrees that Licensee will not contest venue.

 

12.CONSTRUCTION

 

12.1 The headings appearing at the beginning of each Section of this Agreement
are for convenience only and shall not be deemed to define, limit or construe
the contents of any such article, section or schedule. Time is of the essence of
this Agreement. Wherever required by the context hereof, each pronoun used
herein shall be deemed to include both the singular and the plural and encompass
each gender. This Agreement: (a) shall be deemed to reflect the mutual intent of
the Parties, and no rule of strict construction shall be applied against either
Party; (b) may be executed in separate counterparts, each of which is deemed to
be an original, and all of which taken together constitute one and the same
agreement; and (c) is written in American English, and no translation(s) of this
Agreement in any other language(s) shall control.

 

12.2 Enforceability.

 

(a)        Reformation. In the event that any provision(s) or part(s) thereof in
this Agreement shall be finally determined by any court or administrative agency
to not be effective or enforceable as written, and, if such determination is
upheld on appeal or no appeal from such determination is taken, then the Parties
agree that such court or agency shall (or if such court or agency is unwilling
or fails to do so, then the Parties shall) modify such provision(s) or part(s)
thereof to the minimum extent required to make such provision(s) or part(s)
thereof effective and enforceable, and the Parties further hereby consent to the
entry by a court or administrative agency of an order to so modify such
provision(s) or part(s) thereof.

(b)        Substitution. If applicable law contains or appears to contain any
requirement that is contrary to, conflicts with or is missing from any
provision(s) or part(s) thereof in this Agreement, Gregory at any time and in
its sole discretion, may elect by written notice to Licensee (effective upon
receipt thereof or as otherwise designated by Gregory therein) that: (i) such
requirement be substituted for or added to such provision(s) or part(s) thereof
to the minimum extent necessary to validate such provision(s) or part(s) thereof
or (ii) this Agreement.

(c)        Severability. If any provision(s) or part(s) thereof in this
Agreement shall be held invalid, the remainder of this Agreement shall continue
in full force and effect and each such provision or part thereof shall be deemed
not to be part of this Agreement. It is the intention of the Parties that this
Agreement shall be interpreted to give effect to its provisions, notwithstanding
any potential adjudicative interpretation to the contrary.

 

12.3Relief.

 

In the event that Gregory files any action against Licensee to enforce any
provision(s) of this Agreement or Gregory defends itself in any action brought
by Licensee, Gregory shall be entitled: (a) to equitable relief without the
necessity of posting bond or other security (including without limitation entry
of temporary and permanent injunctions and orders of specific performance) and
(b) to recover in any judgment wholly or partially in favor of Gregory entered
in any such action the attorneys’ fees and litigation expenses of Gregory, such
costs and damages as permitted by law, the costs of collection thereof and such
other relief as a court may award or order.

 



Page 6

 

 

 

 

13. ENTIRE AGREEMENT

 

13.1        Integration. This Agreement shall constitute the entire
understanding of the Parties; (b) is intended to govern the relationship between
the Parties, including without limitation each sale of any or all of the
Products by Gregory to Licensee (c) supersede all agreements, representations or
statements, either oral or written; and (d) except as otherwise provided herein,
may be amended or modified only by a written supplement, duly executed by both
of the Parties.

 

IN WITNESS WHEREOF, the parties hereto have read and fully understand and agree
to the terms described hereinabove and have duly executed this Agreement as of
the date first above written.

 

GREGORY MOUNTAIN PRODUCTS, LLC.

 

By: /s/ William Kulczycki     Name: William Kulczycki   Title: Gregory Mountain
Products Brand President   Vice President Black Diamond Inc.

 

KABUSHIKI KAISHA A&F

 

By:  /s/ Takao Akatsu     Name: Takao Akatsu     Title: President  

 



Page 7

 





 

